01

02

03

04

05                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
06                                        AT SEATTLE

07 KATHERINE B.,                          )
                                          )                 CASE NO. C20-5695-MAT
08         Plaintiff,                     )
                                          )
09         v.                             )
                                          )                 ORDER RE: SOCIAL SECURITY
10   ANDREW M. SAUL,                      )                 DISABILITY APPEAL
     Commissioner of Social Security,     )
11                                        )
           Defendant.                     )
12   ____________________________________ )

13         Plaintiff proceeds through counsel in her appeal of a final decision of the

14 Commissioner of the Social Security Administration (Commissioner). The Commissioner

15 denied Plaintiff’s application for Supplemental Security Income (SSI) after a hearing before

16 an Administrative Law Judge (ALJ).                  Having considered the ALJ’s decision, the

17 administrative record (AR), and all memoranda of record, this matter is REVERSED and

18 REMANDED for further administrative proceedings.

19                               FACTS AND PROCEDURAL HISTORY

20         Plaintiff was born on XXXX, 1993. 1 She graduated from high school and had some

21 online schooling after that, and previously worked as a sales associate, tanning bed cleaner,

22
           1
               Dates of birth must be redacted to the year. Fed. R. Civ. P. 5.2(a)(2) and LCR 5.2(a)(1).


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -1
01 and receptionist. (AR 45, 256.)

02           Plaintiff applied for SSI on March 29, 2017. (AR 217-22.) That application was

03 denied and Plaintiff timely requested a hearing. (AR 103-06, 110-15.)

04           In April 2019, ALJ Eric Basse held a hearing, taking testimony from Plaintiff and a

05 vocational expert. (AR 39-79.) In June 2019, the ALJ issued a decision finding Plaintiff not

06 disabled. (AR 15-22.) Plaintiff timely appealed. The Appeals Council denied Plaintiff’s

07 request for review in May 2020 (AR 1-6), making the ALJ’s decision the final decision of the

08 Commissioner. Plaintiff appealed this final decision of the Commissioner to this Court.

09                                        JURISDICTION

10           The Court has jurisdiction to review the ALJ’s decision pursuant to 42 U.S.C. §

11 405(g).

12                                          DISCUSSION

13           The Commissioner follows a five-step sequential evaluation process for determining

14 whether a claimant is disabled. See 20 C.F.R. §§ 404.1520, 416.920 (2000). At step one, it

15 must be determined whether the claimant is gainfully employed. The ALJ found Plaintiff had

16 not engaged in substantial gainful activity since the application date. (AR 17.) At step two, it

17 must be determined whether a claimant suffers from a severe impairment. The ALJ found

18 severe Plaintiff’s degenerative disc disease and obesity. (AR 17-18.) Step three asks whether

19 a claimant’s impairments meet or equal a listed impairment. The ALJ found that Plaintiff’s

20 impairments did not meet or equal the criteria of a listed impairment. (AR 18.)

21           If a claimant’s impairments do not meet or equal a listing, the Commissioner must

22 assess residual functional capacity (RFC) and determine at step four whether the claimant has



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -2
01 demonstrated an inability to perform past relevant work. The ALJ found Plaintiff capable of

02 performing light work with additional limitations: she can frequently climb ramps, stairs,

03 ladders, ropes, and scaffolds. She can frequently balance, stoop, kneel, crouch, and crawl.

04 She cannot have concentrated exposure to vibrations or hazards.          (AR 18.)    With that

05 assessment, the ALJ found Plaintiff capable of performing past relevant work as a sales clerk.

06 (AR 21.)

07         If a claimant demonstrates an inability to perform past relevant work, the burden shifts

08 to the Commissioner to demonstrate at step five that the claimant retains the capacity to make

09 an adjustment to work that exists in significant levels in the national economy. Because the

10 ALJ found Plaintiff capable of performing her past relevant work and thereby not disabled,

11 the ALJ did not proceed to step five. (AR 21-22.)

12         This Court’s review of the ALJ’s decision is limited to whether the decision is in

13 accordance with the law and the findings supported by substantial evidence in the record as a

14 whole. See Penny v. Sullivan, 2 F.3d 953, 956 (9th Cir. 1993). Substantial evidence means

15 more than a scintilla, but less than a preponderance; it means such relevant evidence as a

16 reasonable mind might accept as adequate to support a conclusion. Magallanes v. Bowen, 881

17 F.2d 747, 750 (9th Cir. 1989). If there is more than one rational interpretation, one of which

18 supports the ALJ’s decision, the Court must uphold that decision. Thomas v. Barnhart, 278

19 F.3d 947, 954 (9th Cir. 2002).

20         Plaintiff argues the ALJ erred in assessing the medical evidence and her subjective

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -3
01 testimony, and in failing to assess lay statements provided by Plaintiff’s mother and sister. 2

02 The Commissioner argues that the ALJ’s decision is supported by substantial evidence and

03 should be affirmed.

04                                      Medical opinion evidence

05          Plaintiff raises several distinct arguments regarding the ALJ’s assessment of the

06 medical evidence, each of which the Court will address in turn.

07 Opinion of William Chalstrom, Ph.D.

08          Dr. Chalstrom examined Plaintiff in June 2017 and wrote a narrative report describing

09 Plaintiff’s condition and limitations. (AR 364-67.) Dr. Chalstrom’s medical source statement

10 reads, in its entirety:

11          The claimant is able to complete simple repetitive tasks and would also be able
            to follow more complex instructions. Her memory is intact, as indicated by
12          being able to remember three out of three objects after five minutes and 7-
            digits immediately. Her concentration is good, as shown by her ability to do
13          serial 7s without error and to spell world correctly backward. She is socially
            isolated, but does have a very good relationship with her mother and sister.
14          Additionally, she was friendly and cooperative throughout our session and
            appears that she would be able to get along with others in a work situation.
15          She was able to work as a receptionist for 3-years, before being let go when
            she started using crutches.
16

17 (AR 367.) The ALJ found this opinion “both persuasive and supported by the record.” (AR

18 21.) Given Dr. Chalstrom’s failure to identify any mental limitations in his medical source

19 statement, the ALJ interpreted Dr. Chalstrom’s opinion to mean that Plaintiff “has no

20 significant mental health functional limitations.” (Id.)

21
            2
             Plaintiff also assigns error to the ALJ’s RFC assessment and step-four findings, but these
22 assignments of error depend entirely on the other assignments of error and need not be addressed
   separately. Dkt. 18 at 16-17.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -4
01          Plaintiff argues that the ALJ erred in failing to note other sections of Dr. Chalstrom’s

02 opinion, such as his diagnosis of adjustment disorder with depressed mood, Plaintiff’s social

03 isolation, and Dr. Chalstrom’s opinion that Plaintiff’s prognosis is guarded. Dkt. 18 at 3. But

04 these features of Dr. Chalstrom’s opinion do not indicate that Plaintiff has any particular

05 functional limitations, and thus do not show error in the ALJ’s interpretation of Dr.

06 Chalstrom’s opinion. Therefore, Plaintiff has not shown that the ALJ’s assessment of Dr.

07 Chalstrom’s opinion is erroneous.

08 Miscellaneous medical findings

09          Plaintiff goes on to devote pages of her opening brief to a summary of miscellaneous

10 medical findings, without tying these findings to a particular error in the ALJ’s decision. Dkt.

11 18 at 3-5. This section of Plaintiff’s brief does not advance her assignment of error and need

12 not be addressed further.

13 Consultative examination

14          Plaintiff argues that because no treating or examining provider wrote an opinion

15 describing Plaintiff’s physical limitations, the ALJ should order a consultative examination on

16 remand. Dkt. 18 at 6. Plaintiff makes no effort to show that the ALJ had a duty to order such

17 an examination before rendering the decision under review, and thus has not established error

18 in the ALJ’s decision in this regard. See Mayes v. Massanari, 276 F.3d 453, 459-60 (9th Cir.

19 2001) (explaining that “[a]n ALJ’s duty to develop the record further is triggered only when

20 there is ambiguous evidence or when the record is inadequate to allow for proper evaluation

21 of the evidence.”).

22 //



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -5
01 State agency opinions

02          Plaintiff argues that the ALJ erred in finding the State agency medical consultants’

03 opinions to be partially persuasive, because the consultants did not have access to records

04 after July 2017 and thus their opinions were not based on a review of the entire record. Dkt.

05 18 at 6. But the ALJ considered the degree to which the consultants’ opinions were consistent

06 with the medical record and Plaintiff’s testimony, and explained that the consultants did not

07 adequately consider the impact of Plaintiff’s pain medication. (AR 21.) Plaintiff has failed to

08 show that the ALJ erred in not considering the State agency opinions in the context of the

09 entire record.

10                                    Plaintiff’s subjective statements

11          The ALJ discounted Plaintiff’s subjective allegations because (1) the record contained

12 evidence of normal neurological examination results that are inconsistent with Plaintiff’s

13 allegations, (2) Plaintiff’s alleged “nerve damage” in her legs was unsupported by any nerve

14 testing, and (3) the record failed to corroborate Plaintiff’s alleged need for crutches or other

15 functional limitations. (AR 19-20.) Plaintiff contends that the ALJ’s reasons are not clear

16 and convincing, as required in the Ninth Circuit. 3 See Burrell v. Colvin, 775 F.3d 1133, 1136-

17 37 (9th Cir. 2014).

18          Plaintiff argues that all of the ALJ’s reasons to discount her testimony amount to a

19 misapplication of “the objective evidence test,” because the ALJ could not “reject her

20 testimony about the extent or severity of her symptoms and limitations based solely upon

21

22
            3
               Plaintiff’s opening brief also includes a lengthy of summary of her hearing testimony that
     does not advance her arguments in support of her assignment of error. Dkt. 18 at 8-13.


     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -6
01 whether objective evidence supports the degree of limitations” she alleges. Dkt. 18 at 7. The

02 Court agrees that the ALJ relied on a lack of corroboration in the medical record, rather than

03 pointing to specific contradictions in the record, and that this reasoning alone cannot support

04 the ALJ’s assessment of Plaintiff’s testimony. See Rollins v. Massanari, 261 F.3d 853, 857

05 (9th Cir. 2001) (“While subjective pain testimony cannot be rejected on the sole ground that it

06 is not fully corroborated by objective medical evidence, the medical evidence is still a

07 relevant factor in determining the severity of the claimant’s pain and its disabling effects.”).

08 Although the Commissioner contends that the ALJ “did not rely on the objective medical

09 evidence alone; it was merely one factor in his analysis” (Dkt. 19 at 7), the Commissioner

10 does not identify any other reasoning that the ALJ provided as a basis for discounting

11 Plaintiff’s testimony, and the Court’s review of the ALJ’s decision does not reveal any.

12          The Court therefore finds that the ALJ erred in discounting Plaintiff’s testimony

13 without providing clear and convincing reasons. In light of this finding, the Court rejects the

14 Commissioner’s argument that the ALJ’s failure to provide any reason to discount the lay

15 statements was harmless because those statements were similar to Plaintiff’s discredited

16 allegations. Dkt. 19 at 18. On remand, the ALJ shall reconsider Plaintiff’s testimony and the

17 lay statements and either credit them, or provide legally sufficient reasons to discount them.

18 //

19 //

20 //

21 //

22 //



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -7
01                                       CONCLUSION

02         For the reasons set forth above, this matter is REVERSED and REMANDED for

03 further administrative proceedings.

04         DATED this 30th day of April, 2021.

05

06                                               A
                                                 Mary Alice Theiler
07                                               United States Magistrate Judge

08

09

10

11

12

13

14

15

16

17

18

19

20

21

22



     ORDER RE: SOCIAL SECURITY
     DISABILITY APPEAL
     PAGE -8
